Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 August 2022 has been entered.

Response to Amendments
The applicant amended independent claims 1, 8 and 15 with features similar to “receive user input generated at least in part via an augmented reality input device enabling interaction with the image data at least in part utilizing a mapping location marker, wherein the user input is configured at least in part for generating, within the image data, mapping locations for each of one or more instruments relative to the known visual landmark of the image data of the patient's body”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (2019/0066538; IDS) in view of Albert (9,579,062; IDS).

Regarding claim 1, Chao teaches an augmented reality system for generating an instrument positioning map for positioning one or more instruments on a patient's body (e.g., In another embodiment, the user interface further comprises augmented reality glasses configured to provide the real-time individualized treatment guidance as an overlay guidance for at least one aspect of the individualized treatment of the subject as a function of (i) an image of the subject as viewed by the augmented reality glasses and (ii) the cloud-based electronic health record of the subject's physical body measurements. Chao: [0016] L.1-8.  In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body. As discussed herein, the real-time individualized guidance comprises spatial guidance that can include a position and an orientation of a CPR metronome, one or more AED pad electrode, and/or the hands of the rescuer, on the subject, as appropriate for a given emergency situation, implementation and/or application. Chao: [0016] L.14-22), the system comprising: 
an instrument positioning mapping module comprising at least one processor and at least one memory, wherein the instrument positioning mapping module (e.g., With reference now to FIG. 7, a block diagram view of a portable medical apparatus 70 for real-time individualized treatment guidance for a subject according to an embodiment of the present disclosure is shown. Chao: [0055] L.1-4.  Controller 76 is configured for generating, in response to at least the subject's physical body measurements from the cloud-based electronic health record, real-time individualized treatment guidance to be followed by a user within the given immediate proximity of the portable medical apparatus 70 for administering the individualized treatment to the subject. In one embodiment, controller 76 comprises one or more of a microprocessor, microcontroller, field programmable gate array (FPGA), integrated circuit, discrete analog or digital circuit components, hardware, software, firmware, or any combination thereof, for performing various functions as discussed herein, further according to the requirements of a given portable medical device implementation and/or application.  Chao: [0058] L.3-17.  The functionality of Individualized treatment guidance is taken as the positioning mapping module) is configured to: 
receive image data of a patient's body tracked by an image tracking device, wherein the image data comprises a real-time image of the patient's body (e.g., In another embodiment, the user interface further comprises augmented reality glasses and the method further comprises providing 158, via the augmented reality glasses, the real-time individualized treatment guidance as an overlay guidance for at least one aspect of the individualized treatment of the subject as a function of (i) an image of the subject as viewed by the augmented reality glasses and (ii) the cloud-based electronic health record of the subject's physical body measurements. The overlay guidance further comprises at least one of (i) an outline of an individualized CPR treatment location on the subject's chest, (ii) an outline illustrating a deployment of individualized compression depth and release on the subject's chest, and (iii) an outline of individualized defibrillation electrode positioning on the subject's chest. In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body.  Chao: [0076]) and a known visual landmark positioned at a defined position on the patient's body (See 1_1 below); 
receive user input generated at least in part via an augmented reality input device enabling interaction with the image data, wherein the user input identifies, within the image data (e.g., In another embodiment, the user interface further comprises augmented reality glasses configured to provide the real-time individualized treatment guidance as an overlay guidance for at least one aspect of the individualized treatment of the subject as a function of (i) an image of the subject as viewed by the augmented reality glasses and (ii) the cloud-based electronic health record of the subject's physical body measurements. The overlay guidance comprises at least one of (i) an outline of an individualized CPR treatment location on the subject's chest, (ii) an outline illustrating a deployment of individualized compression depth and release on the subject's chest, and (iii) an outline of individualized defibrillation electrode positioning on the subject's chest. In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body. As discussed herein, the real-time individualized guidance comprises spatial guidance that can include a position and an orientation of a CPR metronome, one or more AED pad electrode, and/or the hands of the rescuer, on the subject, as appropriate for a given emergency situation, implementation and/or application. The embodiments further include the showing of the spatial guidance on the subject, e.g., using an overlay or outline on the subject, as viewed through virtual reality glasses. Chao: [0016]), at least in part utilizing a mapping location marker, wherein the user input is configured at least in part for generating, within the image data, mapping locations for each of one or more instruments relative to the known visual landmark of the image data of the patient's body (see 1_2 below);
generate an instrument positioning map for the patient by overlaying the mapping locations identified at least in part by the user input for each of the one or more instruments onto the image data (e.g., the user interface further comprises augmented reality glasses and the method further comprises providing, via the augmented reality glasses, the real-time individualized treatment guidance as an overlay guidance for at least one aspect of the individualized treatment of the subject as a function of (i) an image of the subject as viewed by the augmented reality glasses and (ii) the cloud-based electronic health record of the subject's physical body measurements. The overlay guidance further comprises at least one of (i) an outline of an individualized CPR treatment location on the subject's chest, (ii) an outline illustrating a deployment of individualized compression depth and release on the subject's chest, and (iii) an outline of individualized defibrillation electrode positioning on the subject's chest. In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body. Chao: [0021].  See 1_4 below), wherein the instrument positioning map comprises data locating the mapping locations of each of the one or more instruments relative to the known visual landmark (see 1_3 below); and 
store the instrument positioning map for access by the patient (e.g., For example, the first time that a patient has an ECG made, the medical staff or doctor may search for the optimal placement of each ECG electrode. Storing the individually optimized placement in the patient's on-line health record could advantageously save a lot of time when that person has an ECG at a future time, especially in an emergency situation.  Chao: [0014] L.25-31).
While Chao does not explicitly teach, Albert teaches:
(1_1).  a known visual landmark positioned at a defined position on the patient's body (e.g., Normalization may be performed using a marker included as a part of the picture. For example, the picture of the patient may be taken with a marker of known or knowable size on the patient, and the marker may be used as a normalization marker to normalize the picture before comparison with the database. Normalization may also be performed to even out the brightness, contrast, sharpness, or other imaging quality of the picture. The marker may be placed or applied directly onto the patient (e.g., the patient's torso), e.g., by adhesive, etc.)  Albert: c.4 L.42-54.  In FIG. 7A, the picture is taken with the patient's shirt removed. The patient is standing, and their arms are down at their sides. A normalization marker 704 is included on the patient as well. The normalization marker may be any marker having properties that are known (or entered into) the system or device. In FIG. 7A the marker is a circular sticker that is placed on the upper right side of the patient's chest before taking the picture. The sticker has an approximately one-inch diameter. In some variations the maker is a common object of known dimensions that is placed or held by the subject while taking the picture. For example, a coin (e.g., quarter, nickel, penny, etc.) may be placed on the patient.  Albert: c.12 L.25-37);
(1_2). receive user input generated at least in part via an augmented reality input device enabling interaction with the image data, wherein the user input identifies, within the image data (e.g., The user of the augmented reality glasses provided an input for overlay guidance of placement of ECG electrodes.  In this example, six ECG electrode positions 726 are shown on the patient's picture. This image may be presented to the user to assist them in placing the electrodes on the subject. After placement, the patient's picture may be taken to confirm that the electrodes have been properly positioned, as illustrated in FIGS. 8A and 8B. Albert: c.12 L.56-62.  It is obvious that placement of electrodes are user input to place the six ECG electrode positions 726 as shown on the patient’s picture. As mentioned above, in some embodiments comparing the picture of the patient with electrodes includes verifying the placement of the electrodes on the patient or providing further instructions to the patient to correct the electrode placement. The further instructions can include an image of the picture of the user showing the correct electrode placement or annotations to show the correction of the electrode placement. The further instructions can also include text or other instructions to correct the electrode placement, such as instructions to move a specific electrode by a determined amount or to a specific location.  Albert: c.18 L.20-30.  The instructions are the interactivity provided by the system in verifying the placement of electrodes on the patient), at least in part utilizing a mapping location marker, wherein the user input is configured at least in part for generating, within the image data, mapping locations for each of one or more instruments relative to the known visual landmark of the image data of the patient's body (e.g., Due to user input for placement of ECG electrodes via the user interface of the augmented reality glasses: In some variations, comparing the picture of the patient to the database comprises using pattern recognition to determine the closest match between the picture and a representative body type in the database. In some variations, comparing the picture of the patient to the electrode placement database comprises comparing the normalized picture of the patient to the electrode placement database.  Albert: c.6 L.61-67. The electrode placement positions can correspond to conventional or standard 12-lead ECG electrode positions. Albert: Abstract L.11-13. In some variations, the image of the patient is digitally displayed (e.g., on the handheld computing device). And may be enlarged (zoom in/out) or manipulated so that the user can see where to place the electrodes. In some variations the image may include additional guidelines, including measurements (rulers, distances in inches, mm, etc.) relative to the patient, including patient landmarks, such as anatomical landmarks, and/or relative to other electrodes. Albert: c.7 L.7-15.  It is obvious that the guidance for CPR metronome, AED pad electrode and etc. can be provided and overlay on the patient’s body);
(1_4) generate an instrument positioning map for the patient by overlaying the mapping locations identified at least in part by the user input for each of the one or more instruments onto the image data (e.g., e.g., In this example, six ECG electrode positions 726 are shown on the patient's picture. This image may be presented to the user to assist them in placing the electrodes on the subject. After placement, the patient's picture may be taken to confirm that the electrodes have been properly positioned, as illustrated in FIGS. 8A and 8B. Albert: c.12 L.56-62.  It is obvious that the six ECG electrode positions 726 are mapping positions identified on the patient's body.  The placement of electrodes are user input of the identified positions (to place the six ECG electrode positions 726 as shown on the patient’s picture). As mentioned above, in some embodiments comparing the picture of the patient with electrodes includes verifying the placement of the electrodes on the patient or providing further instructions to the patient to correct the electrode placement. The further instructions can include an image of the picture of the user showing the correct electrode placement or annotations to show the correction of the electrode placement. The further instructions can also include text or other instructions to correct the electrode placement, such as instructions to move a specific electrode by a determined amount or to a specific location.  Albert: c.18 L.20-30. The user input (of placing the electrodes) are used to verifying the placement of electrodes for further instructions to correct the electrode placement);
(1_3). the instrument positioning map comprises data locating the mapping locations of each of the one or more instruments relative to the known visual landmark (e.g., As mentioned above, the picture of the patient can include a normalizing marker. The marker (e.g., sizing marker) may have a known size. The marker can be used to normalize or standardize the picture of the patient prior to comparison with the database. For example, the marker may allow the picture to be normalized by scaling the picture based on the known size of the marker so that it approximates the size of the body types in the database. Other features may be normalized as well, including the brightness, contrast, focus, etc. of the picture using the known properties of the normalizing marker.  Albert: c.13 L.62-67 and c.14 L.1-5.  The picture (an in some variations the normalized picture) of the patient is generally compared to an electrode placement database to determine one or more close matches between the patient picture and the exemplary or body types in the database, for whom conventional or standard electrode placement positions are known relative to each exemplary body type. Thus, an electrode placement database may include information on predetermined electrode placement positions for a plurality of different body types. The database can include representations for electrode placement for a plurality of different body types. Albert: c.14 L.13-23.  Therefore, the picture of the patient is normalized to compare with the electrode placement positions based on normalized bodies);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Albert into the teaching of Chao so that ECG electrode placement positions for a patient can be efficiently matched from the electrode placement database.

Regarding claim 2, the combined teaching of Chao and Albert teaches the augmented reality system of claim 1, further comprising: the instrument positioning mapping module further configured to: 
facilitate identification (e.g., In yet another embodiment, the portable medical apparatus comprises at least one selected from the group consisting of an emergency automated external defibrillator (AED), an emergency CPR metronome, and an electrocardiograph (ECG) monitor.  Chao: [0017]) of a first mapping location of a first instrument relative to the known visual landmark (e.g., According to one embodiment, a method for real-time individualized treatment guidance for a subject using a portable medical device comprises: obtaining, via a user interface, the subject's identification information; communicating, via a communications module, with at least one of (i) a remote server having stored thereon a cloud-based electronic health record that comprises at least the subject's physical body measurements and (ii) a smartphone located within a given immediate proximity of the medical device, wherein communicating further comprises retrieving, via at least one of the remote server or the smartphone communicating with, or the smartphone having previously communicated with, the remote server, in response to the subject's identification information, the cloud-based electronic health record; and generating, via a controller, real-time individualized treatment guidance to be followed by a user within the given immediate proximity of the portable medical device for administering the individualized treatment to the subject, wherein the real-time individualized treatment guidance is generated in response to at least the subject's physical body measurements from the cloud-based electronic health record. Chao: [0018].  In a further embodiment, generating the real-time individualized treatment guidance comprises generating at least one of a visual and audio identification of placement, as a function of the subject's physical body measurements from the cloud-based electronic health record.  Chao: [0019] L.7-12.  The system may also be configured to use (and may include as part of the system) a normalization marker that is included in the picture of the patient. A normalization marker is typically a distinct maker that the systems/devices described herein may distinguish in the picture, and which may be used to provide scale and/or orientation for reference in the picture. Albert: c.9 L.50-56.  The marker can be used to normalize or standardize the picture of the patient prior to comparison with the database. For example, the marker may allow the picture to be normalized by scaling the picture based on the known size of the marker so that it approximates the size of the body types in the database. Other features may be normalized as well, including the brightness, contrast, focus, etc. of the picture using the known properties of the normalizing marker. A picture of a patient having a normalizing marker can be analyzed to normalize the sizing of the picture of the patient to size compare with the representations in the database. Thus, normalization or standardization of the picture of the patient can facilitate the comparison of the picture of the patient with the database containing information on predetermined electrode placement positions for a plurality of different body types.  Albert: c.13 L.64-67 and c.14 L.1-12.  Therefore, the normalization marker is to normalize the electrode placement so that pictures are compared with normalized size for a plurality of different body types.  The normalization marker is taken as the visual landmark.  A first instrument positioning map is AED, CPR metronome, and/or ECG monitor.  It would have been obvious to combine the teaching of Albert into Chao so that ECG electrode placement positions for a patient can be efficiently matched from the electrode placement database); 
automatically map a location of a second instrument on the instrument positioning map based on the first mapping location of the first instrument (e.g., individualized defibrillation electrode positioning on the subject’s chest.  Chao: [0016] L.13-14. In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body. Chao: [0016] L.14-16); and 
continue to map locations for other instruments until all the instruments are mapped (e.g., As discussed herein, the real-time individualized guidance comprises spatial guidance that can include a position and an orientation of a CPR metronome, one or more AED pad electrode, and/or the hands of the rescuer, on the subject, as appropriate for a given emergency situation, implementation and/or application. Chao: [0016] L.17-22).

Regarding claim 3, the combined teaching of Chao and Albert teaches the augmented reality system of claim 1, wherein: the instrument positioning mapping module is further configured to: generate a barcode to identify the instrument positioning map (e.g., As mentioned, in some variations a normalization marker may be included as part of the picture. For example, a reference marker may be placed on the patient; the reference/normalization marker typically has a known or standard size, such as a coin (e.g., a U.S. quarter, penny, etc.). In some variations the reference marker is provided, and may be a distinct shape or color. In some variations the marker is automatically recognized by the apparatus. For example, the marker may include a readable code (e.g. bar code, alphanumeric code, QR code, etc.); alternatively the apparatus may identify the marker by color, shape, etc.  Albert: c.5 L.36-47.  Therefore, the electrode placement obtained for the picture with the normalization marker is identified with the readable code which includes a bar code.  It would have been obvious to combine the teaching of Albert into the teaching of Chao so that placement map is identified easily).

Regarding claim 4, the combined teaching Chao and Albert teaches the augmented reality system of claim 1, wherein: the instrument positioning mapping module is further configured to: 
identify at least one measurement reference characteristic of the image data (e.g., The signals from this 12-lead system may be used to examine the electrical signal resulting from cardiac activity. The 12-lead measurements have been accepted as providing medically relevant information about cardiac health. FIG. 4 illustrates a sample ECG annotated to show characteristic features used for analysis of cardiac function, in particular PQRST waves.  Albert: c.3 L.31-38 and Fig. 4; reproduced below for reference.

    PNG
    media_image1.png
    650
    600
    media_image1.png
    Greyscale

); and 
transform the instrument positioning map in response to the at least one measurement reference characteristic (e.g., Identification and measurement of the PQRST waves across the 12 leads is well accepted as providing relevant information about the health of a patient. For example, FIG. 5 illustrates data collected from a patient using a 12-lead standard configuration. The data can be analyzed to obtain representations of the PQRST waves for this patient. As mentioned, incorrect placement of the electrodes changes the measured values for the leads. Albert: c.3 L.38-45.  It would have been obvious to combine the teaching of Albert into Chao so that ECG electrode placement positions for a patient can be efficiently matched from the electrode placement database).

Regarding claim 5, the combined teaching of Chao and Albert teaches the augmented reality system of claim 4, wherein the at least one measurement reference characteristic of the image data comprises the patient's body chest shape or size (e.g., For example, the methods, systems and devices described herein may be used to determine the optimal placement of electrodes for performing 12 lead ECG recordings from a patient by receiving a picture of a patient's body showing the patient's chest and outputting an image of the patient showing optimal positions for at least some of the electrodes on an image of the patient. Thus, the determined electrode positions can correspond to conventional lead positioning for electrodes in an ECG in a 12-Lead ECG, and may be used to position electrodes in the proper positions on the patient's actual (rather than virtual) chest. Albert: c.11 L.38-48. It would have been obvious to combine the teaching of Albert into Chao so that ECG electrode placement positions for a patient can be efficiently matched from the electrode placement database).

Regarding claim 6, the combined teaching of Chao and Albert teaches the augmented reality system of claim 1, further comprising: the instrument positioning mapping module further configured to: 
receive a resize action (e.g., The control logic may also include additional steps, at least some of which may be optional, including guiding a user to acquire the picture of the patient, using a normalization marker (which in some variations may be referred to as a sizing marker), normalizing the picture,  Albert: c.11 L.27-32) in response to user engagement of one or more of a plurality of resize action elements (e.g., normalizing the picture, passing the picture to an analysis unit for accessing an electrode placement database and comparing the picture to the database,  Albert: c.11 L.31-34); and 
transform the instrument positioning map in response to the resize action (e.g., extrapolating the optimal electrode placement for the patient from the database, and generating a placement map (e.g., image) for the patient. The control logic may also present the placement map. Albert: c.11 L.34-37.  It would have been obvious to combine the teaching of Albert into the teaching of Chao so that comparison are performed with same normalized size).

Regarding claim 7, the combined teaching of Chao and Albert teaches the augmented reality system of claim 1, further comprising: the instrument positioning mapping module further configured to: store a reference to the known visual landmark such that the patient interacts with the linked instrument positioning map at a later time (e.g., The picture (an in some variations the normalized picture) of the patient is generally compared to an electrode placement database to determine one or more close matches between the patient picture and the exemplary or body types in the database, for whom conventional or standard electrode placement positions are known relative to each exemplary body type. Thus, an electrode placement database may include information on predetermined electrode placement positions for a plurality of different body types. The database can include representations for electrode placement for a plurality of different body types. In some variations, the representations of body types comprise images bodies including electrodes positioning in a predetermined, conventional and/or standard position for a particular electrode placement regime. In some variations the representations of body types includes information extracted from an image, such as anatomical landmarks for each different body type. Thus, the representations of different body types may include characteristic properties of each body type in the database (size, shape, etc.), with corresponding electrode placement information for that body.  Albert: c.14 L.13-33.  Therefore, representation of body types are stored in database for comparing of electrode placement.  It would have been obvious to combine the teaching of Albert into the teaching of Chao so that new electrode placement is added to the database for future comparison).

Regarding claims 8-14, the claims are method claims of system claims 1-7 respectively.  The claims are similar in scope to claims 1-7 respectively and they are rejected under similar rationale as claims 1-7 respectively.
Chao teaches that “The present embodiments relate generally to portable medical apparatus and more particularly, to portable medical apparatus for individualized treatment guidance based on an online storage profile with body measurements and a method thereof.” (Chao: [0001]).

Regarding claims 15-20, the claims are computer program product claims of system claims 1-6 respectively.  The claims are similar in scope to claims 1-6 respectively and they are rejected under similar rationale as claims 1-6 respectively.
Chao teaches that “In a further embodiment, a non-transitory computer readable medium is embodied with a computer program of instructions executable by a processor for performing the method for real-time individualized treatment guidance for a subject using a portable medical device as described herein.” (Chao: [0022]).

Response to Arguments
Applicant’s arguments filed on February 17, 2022 have been fully considered but they are directed toward newly amended claims and are believed to be answered and therefore not persuasive in view of the teaching of reference of Albert.
R1.	The applicant amended independent claims 1, 8 and 15 with features similar to “receive user input generated at least in part via an augmented reality input device enabling interaction with the image data at least in part utilizing a mapping location marker, wherein the user input is configured at least in part for generating, within the image data, mapping locations for each of one or more instruments relative to the known visual landmark of the image data of the patient's body”.
The examiner applied both references of Chao and Albert to teach the feature.  The reference of Chao teaches the user input using the user interface of the augmented reality glass and the reference of Albert to generate the guidance map to overlay on the patient’s body.  Therefore, the input from Chao acts a trigger for the generation process of Albert.
a).	The reference of Chao teaches in [0016] that “In another embodiment, the user interface further comprises augmented reality glasses configured to provide the real-time individualized treatment guidance as an overlay guidance for at least one aspect of the individualized treatment of the subject as a function of (i) an image of the subject as viewed by the augmented reality glasses and (ii) the cloud-based electronic health record of the subject's physical body measurements. The overlay guidance comprises at least one of (i) an outline of an individualized CPR treatment location on the subject's chest, (ii) an outline illustrating a deployment of individualized compression depth and release on the subject's chest, and (iii) an outline of individualized defibrillation electrode positioning on the subject's chest. In yet another embodiment, the overlay guidance comprises an outline of individualized placement of ECG electrodes on an upper portion of the subject's body. As discussed herein, the real-time individualized guidance comprises spatial guidance that can include a position and an orientation of a CPR metronome, one or more AED pad electrode, and/or the hands of the rescuer, on the subject, as appropriate for a given emergency situation, implementation and/or application. The embodiments further include the showing of the spatial guidance on the subject, e.g., using an overlay or outline on the subject, as viewed through virtual reality glasses.” It is interpreted that the user input through the user interface of the augmented reality glasses to select the guidance for instrument to overlay on patient’s body for placement of electrodes and etc.
b).	The reference of Albert teaches in c.6 L.61-67 “In some variations, comparing the picture of the patient to the database comprises using pattern recognition to determine the closest match between the picture and a representative body type in the database. In some variations, comparing the picture of the patient to the electrode placement database comprises comparing the normalized picture of the patient to the electrode placement database.” Abstract L.11-13 “The electrode placement positions can correspond to conventional or standard 12-lead ECG electrode positions.” And c.7 L.7-15 “In some variations, the image of the patient is digitally displayed (e.g., on the handheld computing device). And may be enlarged (zoom in/out) or manipulated so that the user can see where to place the electrodes. In some variations the image may include additional guidelines, including measurements (rulers, distances in inches, mm, etc.) relative to the patient, including patient landmarks, such as anatomical landmarks, and/or relative to other electrodes.”  It is interpreted that the electrode placements are mapped on picture of body that matches closest to the patient and it is then scaled (zoom in/out) to produce an picture with mapped electrodes and to overlay on the patient’s body to guide the placement of electrodes.
Though Albert discussed the method of placing electrodes for ECG, it is obvious that the method can be applied to other instruments such as CPR metronome, AED and etc.
Therefore, the combined teaching of Chao and Albert teaches the amended features.
For details, please see the rejection in the claims above.
R2.	The applicant argued on p.8 para.2 lines 1-10 that “Applicant respectfully submits that Albert fails to cure at least the above-identified deficiencies of Chao. Albert generally relates to "guiding placement of electrodes, and particular ECG electrodes on a patient." See Albert, Abstract. While Albert discusses that a patient is matched with representative body types in one or more patient databases in order to determine electrode placements for the patient, Albert is silent with respect to receiving user input that is generated at least in part via an augmented reality input device that enables interaction with the image data at least in part utilizing a mapping location marker. Moreover, Albert is silent with respect to receiving user input that is configured at least in part for generating, within the image data, mapping locations for each of one or more instruments relative to the known visual landmark of the image data of the patient's body.”
The examiner disagrees respectfully.  As discussed in R1 a), the reference of Chao teaches the user input features of the claim.
R3.	The applicant argued on p.9 para.3 lines 3-7 that “Nowhere does Albert discuss, in its specification, receiving user input via augmented reality input device that enables interaction with the image data at least in part utilizing a mapping location marker, nor receiving user input that is configured at least in part for generating mapping locations relative to a known visual landmark on the image data of the patient's body.”
The examiner disagrees respectfully.  As discussed in R1 b) that Albert generates a picture with mapped electrode positions of the selected instrument (for example, ECG) that matches closest the patient’s body, this generated picture is overlaid onto the patient in Chao so as to provide a guidance on the placement of electrodes.
R4.	The applicant on p.9 para.3 lines 9-12 that “Albert does not discuss that the placement of the electrodes are configured for generating mapping locations, within the image data, that are used at least in part for generating an instrument positioning map. Indeed, Albert discusses "providing further instructions to the patient to correct the electrode placement"”.
The examiner disagrees respectfully.  As discussed in R1 b), it is interpreted that Albert discussed the essential steps in electrode placements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611